Exhibit 10.2
Amendment #10 to Lease
1. Parties.

    This Amendment, dated as of November 24th, 2010, is between 400 Minuteman
LLC (“Landlord”), and NaviSite, Inc. (“Tenant”).

2. Recitals.
     2.1 Landlord’s predecessor in interest, 400 Minuteman Limited Partnership,
and Tenant entered into a lease, dated as of May 14, 1999, for space in the
building at 400 Minuteman Road, Andover, Massachusetts (as now or hereafter
amended or extended, the “Lease”). Unless otherwise defined, terms in this
Amendment have the same meanings as those in the Lease.
     2.2 Tenant wishes to upgrade its Backup Power System primarily by
increasing the capacity of its existing UPS system, and install a third
electrical service to the Building (the “New Electrical Service”). While
performing this work, Tenant will also locate temporary UPS Modules outside the
Building in a roll-up trailer.
     2.3 To accomplish this, for good and valuable consideration, the receipt
and sufficiency of which are acknowledged, the parties agree and the Lease is
amended as follows as of this date, notwithstanding anything to the contrary:
3. Amendments.
     3.1 Definitions.
          (a) “Equipment” means the equipment specified in Project Scope
attached as Exhibit A-10, the equipment specified in the Plans, and any
additional equipment installed or used in connection with upgrades,
modifications or installations’ to or for the Backup Power System or the New
Electrical Service, including new UPS Modules, switchgear, power distribution
equipment, transformers, all associated wiring, pipes, ducts and connectors, and
all replacements.
          (b) “Temporary Equipment” means the temporary UPS Modules, the trailer
in which they will be contained, the other equipment and items described in the
Project Scope attached as Exhibit A-10 or the Plans as being temporary in
nature, and any additional equipment installed or used in connection with
temporary upgrades, modifications or installations to support the Backup Power
System or the New Electrical Service, all associated wiring, pipes, ducts and
connectors, and all replacements.
          (c) “Landscaping” means all screens, trees, shrubs and other plantings
to be provided by Riverside Landscaping or another landscaping contractor
approved by Landlord to screen and landscape around the Temporary Equipment, the
new transformer, and any other equipment located outside the Building in a
manner satisfactory to Landlord.
          (d) “Installation and Operation” means the installation, operation,
maintenance, repair, replacement and removal of the Equipment and the Temporary
Equipment (and all associated modifications to the Project or its Systems and
Equipment that are required by applicable Laws or deemed advisable by Landlord),
and the installation, maintenance, irrigation, replacement and removal of the
Landscaping.

 



--------------------------------------------------------------------------------



 



          (e) “Plans” means the plans, drawings and specifications listed in
Exhibit B-10 and Exhibit C-10 attached, and any additional or modified plans,
drawings and specifications specifically approved or required by Landlord in
writing.
     3.2 Installation; Maintenance.
          (a) The parties understand that the attached Project Scope and Plans
are preliminary, not final, and there will be modifications to those documents
as this project proceeds. Accordingly, Landlord’s prior written approval will be
required for: the Equipment and Temporary Equipment when finally specified; the
final Plans; the final locations of the new transformer, the Temporary Equipment
and other Equipment; and the manner in which the Installation and Operation is
accomplished. Otherwise, the Installation and Operation will be performed
diligently, in a good and workmanlike manner, and in accordance with the final
approved Plans, applicable Laws, the Lease (including, without limitation, this
Amendment and Section 13 of the Lease), and Landlord’s scheduling and
coordination requirements. Landlord’s scheduling and coordination requirements
may take into account, among other things, WSI Corporation’s scheduling and
operating requirements (WSI Corporation is another Building tenant). Tenant will
not alter or remove the Landscaping without Landlord’s prior written approval,
but will remove any Landscaping on Landlord’s written request. All repairs and
replacements will be at least equivalent to the originals in quality and
capacity and, if applicable, in appearance.
          (b) Tenant understands that WSI Corporation uses its space “24/7” for
critical functions, including national TV broadcasts, and that it also uses the
Backup Power System. Thus, in addition to its other obligations, Tenant will
ensure at its cost that the Installation and Operation do not disrupt or
interfere with WSI Corporation’s operations, whether because of Backup Power
System shutdowns or otherwise. This may require, for example, additional
precautions that go beyond typical installations. (i) Landlord may hire H.F.
Lenz and other professionals to review Tenant’s Plans and Project Scope, meet
and consult with Tenant and Landlord, and inspect and supervise aspects of the
Installation and Operation, and if so Tenant will pay reasonable out-of-pocket
fees and expenses of H.F. Lenz and those other professionals within 30 days
after invoices are submitted. Reviews, inspections, supervision, approvals,
modifications or rejections of the Plans, any means or methods, or any other
aspect of the Installation and Operation or the rest of this project by Landlord
or its Affiliates or professionals are solely for Landlord’s benefit, will not
be deemed a representation or warranty as to safety, efficacy, adequacy,
effectiveness, compliance or other matters or a waiver of any of Tenant’s
Liabilities, require Landlord to notify, act or respond in any manner, or permit
Tenant or its Affiliates, clients or co-locators to make any claims against
Landlord or its Affiliates or professionals (and all such claims are now
irrevocably waived).
          (c) Tenant will be solely responsible at its cost for: the Equipment,
the Temporary Equipment, the Landscaping, the Installation and Operation, and
all required permits and approvals; and providing “as-built” plans to Landlord
within 30 days after the Equipment and Temporary Equipment are installed. But
Landlord reserves the right at Tenant’s cost and risk to perform any aspects of
the Installation and Operation that affect the Building’s structure, tie into or
affect the Building’s Systems and Equipment, are performed in the common areas,
or involve the Landscaping. If Landlord exercises this right, Tenant will pay
Landlord’s reasonable out-of-pocket costs incurred within 30 days after invoices
are submitted.
          (d) Tenant will take all necessary steps to minimize any damage caused
by or arising in connection with the Equipment, the Temporary Equipment, the
Landscaping or the

- 2 -



--------------------------------------------------------------------------------



 



Installation and Operation. Tenant will be solely responsible for any damage
that occurs, and will promptly repair and restore such damage at its cost to
Landlord’s reasonable satisfaction.
     3.3 Removal of Temporary Equipment. Tenant understands that Landlord
considers the Temporary Equipment an eyesore that materially diminishes the
Project’s and Minuteman Park’s value and attractiveness to other tenants, and so
Landlord wants the Temporary Equipment removed as quickly as possible. Thus
Tenant will remove the Temporary Equipment and any Landscaping specified by
Landlord, repair any resulting damage and restore affected areas before the
“Removal Date,” which is the date eight months after the trailer contained the
temporary UPS Modules first appears at the Project. If there are unforeseen
circumstances that cause delays which are out of NaviSite’s control, including
without limitation, a delay in delivery of the permanent UPS by the manufacturer
or delays created by NaviSite’s contractors, Tenant shall request in writing and
Landlord shall approve an extension to ten months. The Removal Date is material
to Landlord, and so if Tenant fails to remove, repair and restore as required,
Tenant will pay Landlord the following amounts for each day thereafter until
Tenant has done so (in addition to any other amounts owed by Tenant under the
Lease): $1,000 per day for each of the first 30 days after the Removal Date;
$2,000 per day for each of the next 30 days; $3,000 per day for each of the next
30 days; and $5,000 per day thereafter. (A partial day is deemed to be a “day”
for these purposes.) Time is of the essence in this Amendment. These per diem
amounts will be payable by Tenant weekly in arrears without further notice or
bills, although Landlord may deliver further notices or bills if it wishes to.
The parties understand that it would be difficult to precisely determine
Landlord’s actual damages under these circumstances, so these per diem amounts
are agreed to be a reasonable forecast of damages under the circumstances and
not a penalty, and will be considered liquidated damages for Tenant’s failure to
remove, repair and restore as described above as and when required.
     3.4 Liability. As a material inducement to Landlord: (a) Tenant and its
Affiliates waive all claims against Landlord and its professionals and
Affiliates in connection with the Equipment, the Temporary Equipment, the
Landscaping and the Installation and Operation, or any of them, regardless of
cause or fault (including, without limitation, Liabilities arising from or in
connection with damage, breakage, defect or interruption of service, or
Landlord’s gross negligence or willful misconduct); and (b) Tenant will
indemnify Landlord and its professionals and Affiliates from all associated
Liabilities (except for Liabilities directly caused by Landlord’s gross
negligence or willful misconduct). Tenant specifically agrees that none of
Landlord’s approvals, rejections or modifications will be considered negligence,
gross negligence or willful misconduct of any type.
     3.5 Miscellaneous. All amounts owed by Tenant to Landlord will be
considered additional rent under the Lease, however other than penalty fees (or
other fees set forth herein) there are no contemplated fees to be paid to
Landlord. Without limiting the generality of Section 3.2(a), Tenant’s
contractors and subcontractors at all times will carry occurrence-based
liability insurance in amounts and on policy forms reasonably satisfactory to
Landlord in addition to all other insurance required by the Lease, name Landlord
and its designees as additional insureds, and provide complying certificates of
insurance before beginning work. Landlord’s rights and remedies are cumulative
and not exclusive. Tenant agrees that Landlord has fully complied with its Lease
obligations. This Amendment may be executed in counterparts, all of which
together will constitute one agreement. This Amendment will not be construed for
or against the drafter. The Lease is in full force and effect, and except as set
forth in this Amendment it remains unchanged.

- 3 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Amendment #10 as of the date in Section 1 above.

                              NAVISITE, INC       400 MINUTEMAN LLC
 
                            By:   /s/ Jim Pluntze       By:   Minuteman Master
LLC, Sole Member
 
  Name: Jim Pluntze                             Title: CFO           By:   150
Minuteman Limited Partnership,     Authorized Signature               Managing
Member
 
                                                By:   Niuna-150 Minuteman, Inc.,
                        General Partner
 
                           
 
                      By:   /s/ Martin Spagat
 
                           
 
                          Name: Martin Spagat
Title: Vice President

- 4 -